Citation Nr: 1722854	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  09-39 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for an eye disability, to include retinal holes.

2. Entitlement to service connection for a right knee disability manifested by chronic knee pain.

3. Entitlement to service connection for a left elbow disability, to include left elbow epicondylitis. 

4. Entitlement to service connection for a right foot disability, to include hallux valgus. 


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to April 2008.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veteran Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Board notes that in February 2017, the RO granted the Veteran's claim of entitlement to service connection for gastroesophageal reflux disease. In the view of the foregoing, this issue has been resolved and is no longer before the Board. See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board remanded this matter in July 2013 and November 2013 for additional development. 

The issues of entitlement to a compensable disability rating for chronic low back pain and migraine headaches has been raised by the record in a May 30, 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. The Veteran does not have a current eye disability, to include retinal holes, related to service. 

2. The preponderance of the evidence is against a finding that the Veteran's current left elbow epicondylitis had its onset in service or that it is otherwise associated with service.

3. The preponderance of the evidence is against a finding that the Veteran's right foot disability had its onset in service or that it is otherwise associated with service.

4. The Veteran does not have a current right knee disability. 


CONCLUSIONS OF LAW

1. Service connection for an eye disability, to include rental holes, is not warranted, 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  Service connection for left elbow epicondylitis is not warranted. 38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. Service connection for a right foot disability, to include hallux valgus is not warranted. 38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. Service connection for a left knee disability is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

An April 2008 letter from the RO provided notice of the evidence required to substantiate the claims for a service connection for a left eye disability, right knee disability, left elbow disability, and right foot disability. Accordingly the Board finds that the VA met its duty to notify the Veteran.

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records, post-service VA treatment records, and private medical records. The Board notes that the Veteran currently is employed with the Merchant Marines and that the RO, per a November 2013 Board remand, made requests to for the Veteran's service treatment records and personal records pertaining to his service in the Merchant Marines. The Board received no medical records in accordance with this attempt. However, it appears that the Veteran brought medical records from the Merchant Marines to his 2015 medical examinations. In a November 2015 letter the RO requested any documentation that Veteran had in his possession concerning his time with the Merchant Marines. The Veteran did not submit the medical reports from August 2014, October 2011, December 2010, and October 2009 which the October 2015 examiner relied on. The Veteran did submit medical records from the Merchant Marines in May 2017, however these records do not appear to be the same records the VA examiner reviewed. The Board emphasizes that "the duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Therefore, the Board finds that VA has satisfied its duty to assist in this regard and that VA has made every reasonable effort to obtain all relevant records. 

In addition, the Veteran underwent eye examinations in April 2008 and November 2016; a knee examination in April 2010 and October 2015; an elbow examination in April 2010 and October 2015, and a foot examination in April 2010 and October 2015. These examinations are of record. As noted above, in the October 2015 examinations, the Veteran gave records to the VA examiner; however, because the Veteran has not provided these records to the Board, the Board must rely on what the examiner reported as accurate. 

As noted in the introduction, the claim has been remanded for further development. In reviewing the record, the Board finds substantial compliance with the remand directives as concerns this issue. See Dyment v. West, 13 Vet. App. 141 (1999).

Accordingly, the Board finds that the VA has met its duty to assist the Veteran with his claim. 

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology for certain specified diseases. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection can be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The disease need not be diagnosed within a presumptive period, it must be shown by acceptable medical or lay evidence, that there were characteristics manifestations of the disease to the required degree during that time. Id. 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

III. Eye Disability

The Veteran stated that he has a retinal hole or tear in his right eye. The Veteran served active duty from August 1987 to April 2008. The Veteran's service treatment records show that the Veteran had refractive error requiring glasses in August 1987. Service treatment records diagnosed the Veteran with a retinal hole in November 1998. The service treatment records also show treatment for retinal holes in April 2000 and July 2007. A December 2001 service treatment records notes a right retinal tear.  

The Veteran underwent a VA eye examination in April 2008. The examiner diagnosed the Veteran with refractive error. The examiner found that the Veteran's retina was normal, noting that no retinal hole was found in either eye with indirect and Golman 4 mirror lens. 

The Veteran underwent another VA examination in November 2016. The examiner diagnosed the Veteran with myopia, astigmatism, and presbyopia. The examiner opined that that Veteran's retinal holes noted in examination during service are at least as likely as not resolved prior to 2008. The examiner reasoned that no retinal holes were identified during the current examination and there were no retinal holes found with indirect and Golman 4 mirror lens when examined in April 2008. 

In November 2012, the Veteran stated his retinal holes were discovered in 1998 when he was on active duty. He stated that retinal holes do not close themselves. 

The Veteran's statement that retinal holes do not close themselves is not competent. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether retinal holes close themselves or resolve, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)." The Veteran has not been shown to have the requisite medical expertise to render a competent medical opinion regarding whether retinal holes resolve over time. Consequently, his statements are not probative.

The Board finds that there is no competent evidence that the Veteran currently has a retinal hole in his right eye or residuals thereof. In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. In the absence of any competent evidence of retinal holes, the Board must conclude the Veteran does not currently suffer from such disability. Without competent evidence of a diagnosis of retinal holes, the Board must deny the Veteran's claim. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board notes that the Veteran does have current diagnoses of myopia, astigmatism, and presbyopia. However, congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" within the meaning of applicable statutes and regulations. 38 C.F.R. §§ 3.303 (c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). Myopia, astigmatism, and presbyopia are considered to be a form of refractive error. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 1 (May 7, 2015). Actual pathology, other than refractive error, is required to support impairment of visual acuity. Id.  As such, because there is no evidence of superimposed disease or injury on the congenital or development eye conditions resulting in current disability, the Veteran's currently diagnosed refractive error conditions are not disabilities for which service connection may be established.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an eye disability to include retinal hole, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

IV. Left Elbow Epicondylitis

The Veteran is claiming service connection for left elbow epicondylitis (left elbow disability). 

The Veteran's service treatment records several notations concerning a left elbow disability. The Veteran's enlistment examination in April 1987 noted no elbow issues. In August 2007, the Veteran's service treatment records note left elbow pain. In March 2008, service treatment records indicate that the Veteran was diagnosed left elbow epicondylitis, with pain triggered with heavy lifting and pushups and mild pain at rest.   

The Veteran underwent a VA examination in April 2010 for his left elbow. The examiner stated that there was no objective evidence of pain for the affected join at rest or during active range of motion. The examiner found no objective evidence of edema, effusion, instability. The Veteran had slight tenderness in the left elbow. The Veteran was able to perform three range of motion tests without pain. The examiner opined that there is no functional impairment on the basis of fatigue, incoordination, pain, or weakness. The examiner preformed x-rays and found the Veteran's left elbow normal. The April 2010 examiner diagnosed the Veteran with a normal left elbow. 

The Veteran underwent a VA medical examination in October 2015. At this time the Veteran reported corticosteroid injections in his elbow in 2007 and 2011. The examiner stated that there was no history of surgery for his left elbow, the Veteran was not under treatment for an elbow condition, and the Veteran was not taking medication for his elbow condition. Interpreting the Veteran's medical records from the Merchant Marines, the examiner stated that the Veteran had no work restrictions for his condition and there were no elbow issues or physical examination findings. The Veteran used left forearm strapping several times a month. The Veteran reported flare ups in his left elbow. The Veteran reported that during a flare up he had less strength, increased pain, and decreased endurance. The Veteran reported functional loss, stating that he had good range of motion but is not as strong as he used to be. The Veteran had full range of motion in his left arm and 5 out of 5 for muscle strength in the left arm with no atrophy. The Veteran underwent imagining study, which noted his left elbow was normal. 

In the October 2015 examiner diagnosed the Veteran with left lateral epicondylitis with no current objective findings on physical examination or x-rays. The examiner opined that it not at least likely as not the intermittent left lateral epicondylitis is related to the Veteran's period of military service. The examiner reasoned that the April 2010 examination indicated normal x-rays of the left elbow. The October 2015 examination does not suggest findings of a chronic left elbow condition. The examiner explained that lateral epicondylitis is a repetitive overuse injury and that 95 percent of cases resolve in 18 months with conservative care. Recurrence of epicondylitis later is life is common if overuse continues. The examiner opined that the Veteran continued to work in the Merchant Marines and to weight-lift, suggesting that each occurrence is a new and separate condition related to overuse and not connected to the same condition in service. 

The Board finds that the Veteran has a current left elbow disability because he was diagnosed with a left disability in the October 2015 examination. The Board finds that the Veteran had an elbow injury in-service because his service treatment records indicate a diagnosis of an elbow disability in March 2008. However, the Board finds that there is no evidence of a nexus between the two injuries because the most probative evidence of record indicates that the Veteran's elbow injury is a separate and distinct injury from the one incurred in-service.

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against finding that the current elbow disability was incurred in service. The benefit-of-the-doubt rule does not apply, and entitlement to service-connection for left elbow epicondylitis is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

V. Right Foot Disability

The Veteran claims that he has a right foot disability. The Veteran stated in December 2012 that he was diagnosed in 2002 with chronic foot pain. The Veteran also stated that his right foot is two sizes bigger than the left. 

The Veteran's April 1987 entrance examination notes that the Veteran had mild pes planus that was asymptomatic and that the Veteran used no supports. In November 2003, the Veteran's service treatment records noted mild pes planus, pain around the great toe, and mild hallux valgus. In November 2004, the Veteran's service treatment records noted right foot bunion. In February 2007, the service treatment record indicated that the Veteran had asymptomatic bilateral fallen arches. In May 2007, the Veteran had foot trouble, then in July 2007 the Veteran was diagnosed pes planus of his right foot. Finally, in the Veteran's last examination in-service the Veteran had right chronic foot pain and swelling. 

In April 2010, the Veteran underwent a VA examination for his feet. The Veteran complained of having bunions, which he stated were worse on the right foot. The Veteran complained of foot pain, having occasional stiffness, swelling of his bunion and feet. He stated that his feet did not have heat or redness, weakness, or fatigability. The Veteran stated that his symptoms were not worse on standing or walking, but his feet bothered him after running. The Veteran reported that he did not have any foot injuries. The examiner found no objective evidence of painful motion, edema, instability, weakness, or tenderness.  The Veteran had a normal gait. The Veteran had no callosities, breakdown or unusual shoe wear pattern that would indicate abnormal weight bearing. The examiner found that the Veteran had no hammertoes, high arches, claw foot, or other deformity. The Veteran had no gross evidence of hallux valgus. During the April 2010 examination, the Veteran had x-rays of his feet. The x-rays found the Veteran did not have flat feet or bunions. The VA examiner opined that the Veteran had normal bilateral feet. 

In October 2015, the Veteran underwent another VA examination for his feet. The VA examiner diagnosed the Veteran with bilateral mild middle foot degenerative joint disease. The Veteran reported swelling and pain in the right foot, located in the medial right anterior and midfoot area. The examiners noted that the Veteran did not use shoe inserts or orthotics. The Veteran stated that he was offered surgery for the right foot while stationed in Hawaii, but declined the procedure. The Veteran declined current work restrictions with the Merchant Marines due to his foot condition. The Veteran reported flare-ups that impact the function of the foot causing him pain and sometimes swelling. The Veteran stated that during flare-ups he had decreased range of motion because of pain, weakness, fatigability, and incoordination in the right foot. The Veteran had a x-ray and the examiner found mild degenerative joint disease in both of the Veteran's feet. 

The October 2015 examiner reviewed the treatment records from the Merchant Marines that the Veteran brought to the examination. The examiner found the records reviewed had no feet issues or abnormal physical examination findings. The examiner found that the Veteran had a mild decrease in his right arch while standing and sitting, normal weight bearing over his great toe, no bowing of the Achilles, no hallux valgus, no callouses, no foot tenderness, normal neurosensory in the foot, no over-pronation, normal dorsalis pedal pulse, normal posterior tibial pulse, normal capillary refill, and no edema. The examiner measured the right middle of the right foot circumference at 26.5 centimeters compared to the left food of 26 centimeters.

The October 2015 VA examiner opined that it is impossible to render an opinion as to when the foot disability in service resolved, in particular if it resolved before the Veteran filed his claim, without resorting to speculation. The examiner reasoned that the Veteran had two x-rays which did not find pes planus or bunions. Further, the examiner reasoned that pes planus and bunions tend to be progressive and since there are no other residuals such as metatarsophalangeal joint arthritis, hallux valgus, plantar fasciitis, or calluses combined with the lack any corrective procedure to explain the absence of pes planus, it is unlikely the pes planus and bunions existed and was a misdiagnosis. The examiner stated that pathology which was present in the military is no longer present for this to be a chronic disease and therefore cannot render an opinion when or if the condition resolved based on objective evidence.  The examiner also opined that since the condition is not found there is no support for service aggravating the condition. 

The October 2015 VA examiner also opined that the bilateral and symmetrical mid-foot degenerative joint disease is a new and separate condition because x-ray findings indicated that degenerative joint disease was not present when the Veteran underwent a foot examination in April 2010. The examiner opined that the bilateral degenerative joint disease is unlikely to be explained by in-service right foot symptoms because the degenerative joint disease is bilateral. The examiner further reasoned that etiology is idiopathic in most cases, with primary osteoarthritis being the most common, followed by traumatic, and inflammatory. The Veteran does not have trauma to explain bilateral DJD, and there was no history of inflammatory arthritis. This primary arthritis is most likely idiopathic in etiology. 

The Board finds that the Veteran's statement that his right food is two sizes larger than his left foot is competent because foot size is observable. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). The Board also finds that the statement is credible. The statement holds some probative weight. However, the medical evidence from the April 2010 and October 2015 VA examinations is more probative. In the October 2015 examination, the examiner measured the Veteran's feet for comparison. The examiner therefore took into account the Veteran's foot size in determining the proper diagnosis of the Veteran's foot. 

Thus, the Board finds that the Veteran has a current foot disability because he was diagnosed with a bilateral degenerative joint disease in the October 2015 examination. The Board finds that the Veteran had a right foot condition in-service because his service treatment records indicate several incidents in which he was diagnosed with foot pain or flat foot. However, the Board finds that the Veteran is not currently diagnosed with a right foot condition of hallux valgus or pes planus because the October 2015 examiner determined that although it was impossible to determine when his in-service foot condition resolved, it is likely that the condition in service was a misdiagnosis. Therefore, the Board finds that there is no evidence of a nexus between the service condition and his current degenerative joint disease because the most probative evidence of record indicates that the Veteran's degenerative joint disease is a separate and distinct injury from the one incurred in-service. 

The Board finds that the evidence in the record does not show that the Veteran's degenerative joint disease manifested within one year separation of service. The VA examiner noted that the Veteran had normal feet x-rays in 2010. The Veteran was not diagnosed with bilateral foot mild degenerative joint disease until 2015, which suggests that he likely manifested bilateral foot arthritis after 2010. Therefore, service connection for arthritis may not be presumed. 38 C.F.R. §§ 3.307, 3.309.

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against finding that a right foot disability incurred in service or proximately due to or aggravated by her service-connected disability. The benefit-of-the-doubt rule does not apply, and entitlement to service-connection for a right foot disability is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

VI. Right Knee Disability

The Veteran claims that he has a right knee disability diagnosed in 1993 as possible arthritis. The Veteran stated that he was treated for knee pain from 1993 to 2008.

The Veteran's service treatment records note knee pain on several occasions. In September 1996, the Veteran's service treatment records show that he had joint pain on the whole right side of his body, the Veteran cited his right knee as one of the painful joints. In December 2001 and November 2004 knee pain was documented in service treatment examinations.  Finally, in August 2007, the Veteran's service treatment records note bilateral knee pain with the Veteran using a knee brace.  

The Veteran underwent a VA medical examination for his right knee in April 2010. The Veteran complained of right knee pain. He stated that the onset of the pain was on active duty. He reported no weakness, stiffness, deformity, instability, or locking. He complained of lack of endurance with lifting weights, the Veteran stated that he had no incapacitating episodes in the past year. The Veteran stated he did not have flare-ups.  The Veteran reported that the knee issue affected his daily activities when he stood for long periods of time. The Veteran reported that he was able to stand and walk for long periods of time and that he had no history of prosthesis or neoplasm. The examiner noted that there were no signs of inflammation such as swelling, heat, redness, tenderness or drainage. The examiner noted that there was no objective evidence of pain in the affected join at rest or during active range of motion. The examiner stated that there was no objective evidence of edema, effusion, or instability. The Veteran had no tenderness of the knees and his gait was normal. The examiner stated that there were no callosities or breakdown or unusual shoe wear pattern that would indicate abnormal weight bearing. The examiner stated that there was no ankylosis of any joint, both legs were of equal strength, no evidence of inflammatory arthritis, and no loss of joint function with use. The Veteran had knee flexion of 0 to 130 degrees, medial and lateral collateral ligaments were intact, anterior and posterior cruciate ligaments intact and medial and lateral meniscus tests were negative bilaterally. The examiner stated both knees were stable and the Veteran was able to perform 3 range of motion tests without difficulty. The examiner opined that there was no additional functional impairment on the basis of fatigue, incoordination, pain, or weakness. The examiner opined that he would need to resort to speculation in order to describe any range of motion loss during flare-up or after repeated use. The Veteran had x-ray imaging test conducted on his right knee which were normal. The examiner found that the Veteran had a normal right knee. 

The Veteran underwent another VA examination in October 2015. The examiner opined that the Veteran does not have a current diagnosis of any knee condition. During the examination the Veteran reported ongoing pain and stiffness in the right knee, and that he wore a compression sleeve during flair-ups for pain relief. The Veteran reported he rarely had locking in his knee He reported he had corticosteroid injections around 1996-1997.  He reported no current treatment or medications for the right knee condition. The Veteran reported no work restrictions for his knee condition. The Veteran reported good strength and range of motion in his knee most of the time, but there was occasional weakness and pain when trying to stand up. The Veteran's range of motion was abnormal with a flexion of 0 to 110 and an extension of 110 to 0 degrees. The examiner opined that the Veteran had very muscular habitus especially in the thighs and that enlarged muscle mass inhibited end-range flexion, and since the range of motion is equal bilaterally an abnormal range of motion is probably normal for this Veteran. The examiner found no evidence of pain with weight bearing, localized tenderness, ankylosis, or evidence of crepitus.  The Veteran underwent imaging tests of both his knees. The examiner found no acute fracture or dislocation and that the joint spaces were congruent with the soft tissues being unremarkable. The examiner also stated that the Veteran's right knee had no significant patellofemoral degenerative changes and no abnormal tilting or subluxation of the patella. The examiner's impression of the study was that the Veteran had no acute abnormality in his knees.  

The Board finds that there is no competent evidence that the Veteran currently has a right knee disability. In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. In the absence of any competent evidence of right knee disability, the Board must conclude the Veteran does not currently have such pathology. Without competent evidence of a diagnosis of knee disability, the Board must deny the Veteran's claim. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability manifested by chronic knee pain, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an eye disability is denied.

Entitlement to service connection for a left elbow disability is denied.

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a right knee disability is denied. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


